Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks/arguments, filed 4/14/2021, with respect to claims 1 and 11 have been fully considered and are persuasive.  The rejection of claims 1 and 11 has been withdrawn. 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  With respect to independent claims 1 and 11, no prior art fairly suggests or discloses the newly amended limitation set forth on 4/14/2021.
In regards to Claim 1, no prior art fairly suggests or discloses “a supply manifold and a return manifold disposed at an end of the ceiling portions and transverse to the rows of electrical equipment; a plurality of first fans, each associated with the supply manifold and configured to provide airflow between the supply manifold and the ceiling portion of an associated one the supply aisles; and a plurality of second fans, each associated with the return manifold and configured to provide airflow between the return manifold and the ceiling portion of an associated one of the return aisles; wherein each first fan and each second fan is configured to provide airflow into its associated ceiling portion from its associated manifold in a first mode, and provide airflow into its associated manifold from its associated ceiling portion in a second mode”, in conjunction with the remaining elements.
Dependent claims 2-3 and 5-10 are allowably by virtue of their dependency from claim 1. 
In regards to Claim 11, no prior art fairly suggests or discloses “providing a supply manifold and a return manifold at an end of the ceiling portions, the supply manifold and return manifold transverse to the rows of electrical equipment; providing a plurality of first fans that are each associated with the supply manifold and configured to provide airflow between the supply manifold and the ceiling portion of an associated one the supply aisles; providing a plurality of second fans that are each associated with the return manifold and configured to provide airflow between the return manifold and the ceiling portion of an associated one of the return aisles; wherein each first fan and each second fan is configured to provide airflow into its associated ceiling portion from its associated manifold in a first mode, and provide 
Dependent claims 11-13 and 15-20 are allowably by virtue of their dependency from claim 11. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Belady (U.S publication 2006/0065000 A1) – Discloses a data center having a plurality of racks and a plurality of hot and cold aisles in between said racks, wherein the data center includes a ceiling which heated air travels towards the cooling unit, but fails to disclose providing a supply manifold and a return manifold at an end of the ceiling portions, the supply manifold and return manifold transverse to the rows of electrical equipment; providing a plurality of first fans that are each associated with the supply manifold and configured to provide airflow between the supply manifold and the ceiling portion of an associated one the supply aisles; providing a plurality of second fans that are each associated with the return manifold and configured to provide airflow between the return manifold and the ceiling portion of an associated one of the return aisles; wherein each first fan and each second fan is configured to provide airflow into its associated ceiling portion from its associated manifold in a first mode, and provide airflow into its associated manifold from its associated ceiling portion in a second mode.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDEEP S BUTTAR whose telephone number is (571)272-4768.  The examiner can normally be reached on 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANDEEP S BUTTAR/Primary Examiner, Art Unit 2835